    JS 44 (Rev. 02/19)
                                                                                CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the (11 ing and service of pleadings or other papers as required by_ law, except as
    provided by local rules of court. This form, approved by the Judicial Conference of the United Slates in September 1974, is required for the use of the Clerk ofC
                                                                                                                                                                    of Court for the
    purpose of initiating the civil doekel sheet. (SEE INSTRUCTIONS ON NHXTPAQK OF THIS FORM.)                  '                    '

    1. (a) PLAINTIFFS                                                                                             DEFENDANTS
    Yu Wang & Jen Chiang Lai                                                                                     U.S. Citizenship and Immigration Services, U.S. Department of
                                                                                                                 Homeland Security, Sarah Kendall, Kevin Cuccinelli, & David
                                                                                                                 Pekoske,
       (b)   County of Residence of First Listed Plaintiff              China                                      County of Residence of First Listed Defendant
                                       (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                  NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                              THE TRACT OF LAND INVOLVED.


       (c)    Attorneys (Firm Name, Address, and Telephone Number)                                                 Attorneys (1/Knawr)
    Valerie G. Pennacchio; Saul Ewing Arnstein & Lehr, LLP; 1270 Avenue
    of the Americas, Suite 2005, New York, NY 10020; 212.980.7200


II. BASIS OF JURISDICTION (Place an ".V" in One Box Only)                                            III, CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
                                                                                                              (l or Diversity (loses Only)                                         and One Boxfor Defendant)
• I       U.S. Government                   • 3     Federal Question                                                                      PTF       DEF                                          PTF      DEF
              Plaintiff                               (U     Government Not a Party)                     Citizen of This State             0 1       0    1   Incorporated or Principal Place     G   4   G 4
                                                                                                                                                                 of Business In This State

$6 2      U.S. Government                   G4     Diversity                                             Citizen of Another Stale          G 2       G    2   Incorporated and Principal Place    G   5   • 5
             Defendant                               (Indicate Citizenship of Parties in Item HI)                                                                of Business In Another State

                                                                                                         Citizen or Subject of a           O 3       G    3   Foreign Nation                      G   6   G 6
                                                                                                            Foreign Country
IV. NATURE OF SUIT (Place an "X" in One Box Only)
              CONTRACT                                                 TORTS                               FORFEITURE/PENALTY                            BANKRUPTCY                     OTHER STATUTES             1
•     i 10 Insurance                           PERSONAL INJURY               PERSONAL INJURY            G 625 Drug Related Seizure              • 422 Appeal 28 USC 158           • 375 False Claims Act
•     120 Marine                           •   310 Airplane               G 365 Personal Injury -             of Property 21 USC 881            D 423 Withdrawal                  a 376 Qui Tam (31 USC
•     130 Miller Act                       •   315 Airplane Product             Product Liability       • 690 Other                                   28 USC 157                        3729(a))
•     140 Negotiable Instrument                     Liability             • 367 Health Care/                                                                                      G 400 State Reapportionment
G     150 Recovery of Overpayment          •   320 Assault, Libel &             Pharmaceutical                                                    PROPERTY RIGHTS                 G 410 Antitrust
           & Enforeement of Judgment                Slander                     Personal Injury-                                                • 820 Copyrights                  G 430 Banks and Banking
•     151 Medicare Act                     •   330 Federal Employers'           Product Liability                                               • 830 Patent                      G 450 Commerce
•     152 Recovery of Defaulted                     Liability             • 368 Asbestos Personal                                               • 840 Trademark                   G 460 Deportation
           Student Loans                   D   340 Marine                       Injury Product                                                                                    G 470 Racketeer Influenced and
           (Excludes Veterans)             •   345 Marine Product               Liability                           LABOR                         SOCIAL SECURITY                       Comipt Organizations
•     153 Recovery of Overpayment                   Liability              PERSONAL PROPERTY            • 710 Fair Labor Standards              G 861 H1A (1395ft)                • 480 Consumer Credit
           of Veteran's Benefits           •   350 Motor Vehicle          • 370 Other Fraud                   Act                               • 862 Black Lung (923)            O 490 Cable/Sat TV
a     160 Stockholders'Suits               •   355 Motor Vehicle          G 371 Truth in Lending        • 720 Labor/Management                  0 863 DIWC/DIWW (405(g))          G 850 Securities/Commodities/
•     190 Other Contract                           Product Liability      • 380 Other Personal                Relations                         • 864 SS1D Title XVI                    Exchange
•     195 Contract Product Liability      •    360 Other Personal               Property Damage         • 740 Railway Labor Act                 • 865 RSI (405(g))                G 890 Other Statutory Actions
G     196 Franchise                                Injury                 • 385 Property Damage         • 751 Family and Medical                                                  G 891 Agricultural Acts
                                           •   362 Persona! Injury -            Product Liability             Leave Act                                                           • 893 Environmental Matters
                                                   Medical MaIpnulice                                   • 790 Other Labor Litigation                                              G 895 Freedom of Information
1            REAL PROPERTY                       CIVIL RIGHTS              PRISONER PETITIONS           • 791 Employee Retirement                  FEDERAL TAX SUITS                     Act
• 210 Land Condemnation                   • 440 Other Civil Rights          Habeas Corpus;                      Income Security Act             • 870 Taxes (U.S. Plaintiff       G 896 Arbitration
• 220 Foreclosure                         G 441 Voting                    • 463 Alien Detainee                                                         or Defendant)              G 899 Administrative Procedure
• 230 Rent Lease & Ejectment              • 442 Employment                • 510 Motions to Vacate                                               • 871 IRS—Third Party                   Act/Review or Appeal of
G 240 Torts to Land                       G 443 Housing/                        Sentence                                                               26 USC 7609                      Agency Decision
G 245 Tort Product Liability                    Accommodations            G 530 General                                                                                           D 950 Constitutionality of
O 290 All Other Real Properly             • 445 Amer. w/Disabilities -    • 535 Death Penalty                    IMMIGRATION                                                            Stale Statutes
                                                Employment                    Other:                     • 462 Naturalization Application
                                          • 446 Amer w/Disabilities -     •   540 Mandamus & Other       6^465 Other Immigration
                                                Other                     •   550 Civil Rights                 Actions
                                          G 448 Education                 •   555 Prison Condition
                                                                          •   560 Civil Detainee -
                                                                                  Conditions of
                                                                                  Confinement

    v. ORIGIN             (Place uii "A"' in One Box Only)
H1        Original             • 2 Removed from                 • 3      Remanded from              • 4 Reinstated or       • 5 Transferred from              '• 6 Multidistrict
          Proceeding               State Court                           Appellate Court                Reopened                Another District                   Litigation
                                                                                                                                    (spcitfyj
                                                                                       vhieh you ar   filing (Do not citeJurisdictionalstatutesunless diversity!:
                                                                                       1 etseq. Admin. Pro. Act) and 28 U.S.C. § 1361 (Mandamus Act)
    VI. CAUSE OF ACTION                         Brief description of cause:
                                                 Plaintiffs seek to remedy unlawful delay by USCIS in adjudicating their Forms 1-526 filed 4 years ago
    VII. REQUESTED IN    • CHECK IF THIS IS A CLASS ACTION                                                  DEMAND!                                       CHECK YES only if demanded in complaint:
         COMPLAINT:         UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:                 O Yes      i><No
    VIII. RELATED CASE(S)
                          (See instructions):
          IF ANY                              JUDGE                                                                                                DOCKET NUMBER
DATE                                                                          SIGNATURE OF ATTORNEY OF RECORD
    11/05/2019                                                                Valerie G. Pennacchio
FOR OFFICE USE ONLY

      RECEIPT II                       AMOUNT                                     APPLYING IFP                                     JUDGE                              MAG JUDGE
                                              CERTIFICATION OF ARBITRATION ELIGIBILITY
Local Arbitration Rule 83.7 provides that with certain exceptions, actions seeking money damages only in an amount not in excess of $150,000,
exclusive of interest and costs, are eligible for compulsory arbitration The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed

Case is Eligible lor Arbitration •

I, vaiene Pennacchio                                       , counsel for          Plaintiffs                    . do hereby certify that the above captioned civil action is ineligible for
compulsory arbitration for the following reason(s):


                        monetary damages sought are in excess of $150,000, exclusive of interest and costs,

                        the complaint seeks injunctive relief,

                        the matter is otherwise ineligible for the following reason


                                  DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1

                                   Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:

 None.



                                   RELATED CASE STATEMENT (Section VIII on the Front of this Form)

Please list all cases that are arguably related pursuant to Division of Business Rule 50,3 1 In Section VIII on the front of this form Rule 50.3,1 (a) provides that "A civil case is "related"
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge." Rule 50.3.1 (b) provides that" A civil case shall not be
deemed "related" to another civil case merely because the civilcase: (A) Involves identical legal issues, or (B) involves the same parties." Rule 50.3.1 (c) further provides that
"Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed to be "related" unless both cases are still
pending before the court,"

                                                           NY-E DIVISION OF BUSINESS RULE 50.1(dH2)


1.)         Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
            County?             • Yes              IZI   No

2.)         If you answered "no" above:
            a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
            County?            Q    Yes        [£] No

            b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
            District?          EZI Yes        • No

            c) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
            received:                                        .

If your answer to question 2 (b) is "No," does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in an interpleader action, does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
Suffolk County?       Q       Yes      •        No
            (Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

                                                                                          BAR ADMISSION

            I am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.

                                         13                  Yes                                              n          No

            Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

                                          Q                  Yes       (If yes, please explain                 CZl       No




            I certify the accuracy of all injfSrrrt^tion provided above.

            Signature.
